PER CURIAM.
The Supreme Court Criminal Court Steering Committee (Steering Committee) has filed a petition to amend the Florida Rules of Civil Procedure for Involuntary Commitment of Sexually Violent Predators (the Jimmy Ryce Rules of Procedure). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Steering Committee proposes amendments to rule 4.030 (Nonverification of Pleadings); rule 4.080 (Service of Pleadings and Papers); rule 4.100 (Pleadings and Motions); and rule 4.440 (Rules of Procedure and Evidence). The amendments conform the Jimmy Ryce Rules of Procedure to the procedures and requirements for e-mail service and electronic filing adopted by the Court in In re Amendments to the Florida Rules of Judicial Administration, the Florida Rules of Civil Procedure, the Florida Rules of Criminal Procedure, the Florida Probate Rules, the Florida Rules of Traffic Court, the Florida Small Claims Rules, the Florida Rules of Juvenile Procedure, the Florida Rules of Appellate Procedure, and the Florida Family Law Rules of Procedure — E-Mail Service Rule, 102 So.3d 505 (Fla.2012), and In re Amendments to the Florida Rules of Civil Procedure, the Florida Rules of Judicial Administration, the Florida Rules of Criminal Procedure, the Florida Probate Rules, the Florida Small Claims Rules, the Florida Rules of Juvenile Procedure, the Florida Rules of Appellate Procedure, and the Florida Family Law Rules of Procedure — Electronic Filing, 102 So.3d 451 (Fla.2012).
After considering the Steering Committee’s straightforward proposals under our fast-track procedures, we adopt the amendments as proposed. The Florida Rules of Civil Procedure for Involuntary Commitment of Sexually Violent Predators are amended as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments will take effect on October 1, 2013, at 12:01 a.m. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1
It is so ordered.
*197POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 4.030. NONVERIFICATION OF PLEADINGS
Every written pleading or other paper-doeument-of a-party represented by an attorney need not be verified or accompanied by an affidavit except when otherwise specifically provided by these rules or an applicable statute.
RULE 4.080. SERVICE AND FILING OF PLEADINGS AND, PAPERS, AND DOCUMENTS
(a) Service; When Required. Unless the court otherwise orders, every pleading subsequent to the initial pleading and every other paperdocument filed in the action, except applications for a witness subpoena, shall be served on the opposing party.
(b) Service of Subsequent Pleadings Other Than Original Petition; How Made. When service is required or permitted to be made upon a party represented by an attorney, service shall be made upon the attorney unless service upon the party is ordered by the court. Service on the attorney or party shall be made by delivering-a-copy -or mailing it to the-attorney or the party — or—as ■ provided-in-4.070(b)as required by Fla. R. Jud. Admin. 2.516.
(c)Service by Electronic Mail, Service by electronic mail shall-be permitted if all parties or their counsel file with the clerk of-the-court a written agreement that such sendee is-acceptable. The agreement shall set forth-the methed-of-service and provide e-mail ■ addresses or facsimile. ■ numbers. ■The original pleadings shall be^ filed with the-elerk-with the-counsel’s attestation of ■the time of electronic service.
(c) Filing. All documents that are “court records” as defined in the Florida Rules of Judicial Administration must be filed with the clerk in accordance with Fla. R. Jud. Admin. 2.520 and 2.525.
(d) Deposit with the Clerk. Any paper document that is a judgment or required by statute or rule to be sworn to or notarized shall be filed and deposited with the clerk immediately thereafter. The clerk shall maintain deposited original paper documents in accordance with Fla. R. Jud. Admin. 2.430, unless otherwise ordered by the court.
RULE 4.100. PLEADINGS AND MOTIONS
(a)-(b) [No Change]
(c) Caption. Every pleading, motion, order, judgment, or other paperdocument shall have a caption containing the name of the court, the uniform case number, the name of the party on each side, and a designation identifying the party filing it *198and its nature or the nature of the order, as the case may be. All papersdocuments filed in the action shall be styled in such a manner as to indicate clearly the subject matter of the paper and the party requesting or obtaining relief.
RULE 4.440. RULES OF PROCEDURE AND EVIDENCE
(a) In all commitment proceedings initiated under part V, chapter 394, Florida Statutes and this rule, the following applies:
(1) The Florida Rules of Civil Procedure and Florida Rules of Judicial Administration apply unless otherwise superseded by these rules.
(2)-(5) [No Change]
(b)-(c) [No Change]

. All comments must be filed with the Court on or before September 9, 2013, with a certificate of service verifying that a copy has been served on the Committee Chair, Judge Kevin Emas, Third District Court of Appeal, 2001 S.W. 117th Avenue, Miami, Florida, 33175, emask@flcourts.org, and on the Staff Liaison to the Steering Committee, Bart Schneider, 500 South Duval Street, Tallahassee, Florida, 32399, schneidb@flcourts.org, as well as a separate request for oral argument if the person filing the comment wishes to participate *197in oral argument, which may be scheduled in this case. The Committee Chair has until September 30, 2013, to file a response to any comments filed with the Court. If filed by an attorney in good standing with The Florida Bar, the comment must be electronically filed via the Portal in accordance with In re: Electronic Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a non-lawyer or a lawyer not licensed to practice in Florida, the comment must be electronically filed via e-mail in accordance with In re: Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be submitted in Microsoft Word 97 or higher. Any person unable to submit a comment electronically must mail or hand-deliver the originally signed comment to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee, Florida, 32399-1927; no additional copies are required or will be accepted.